Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Page 6, line 17 of the specification states that “the web is seated in a form-fit manner in a receptacle of the respective other half shell …. “, the web 50 is seated on or upon a ledge 56 rather than in a receptacle 56.
Page  states that “the web 50 being seated in a form-fit manner in a receptacle 56 in the second half shell 6 …. “, the web 50 is seated on or upon a ledge 56 rather than in a receptacle 56.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16, lines 7-8 state that “the first barrier layer is externally situated on a side of the first support layer facing the storage volume.”  When the first barrier layer is externally situated, the first barrier layer faces away rather than towards the storage volume.  There is a contradiction.  The metes and bounds of the claim can’t be accurately determined such that the first barrier layer may be externally situated or faces towards the storage volume.
Claim 22 recites the limitation "the connecting area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 makes no reference to any “connecting area” or connecting of the half-shells.
	Claim 27 states “the web is seated in a form-fit manner in a receptacle ...”  See line 2.  Web 50 is seated upon, on or above a ledge (receptacle 56) as shown in Fig. 7 rather than in a receptacle which would have a depression for the web 50 to fit therein.  See the indicated location of web 50 is on the extreme outwardly extending flange as shown in Fig. 7.
	Claim 27, lines 3 and 4, state “that has a complementary shape, …”  Does “that” refer to “receptacle” or to “respective other half-shell?”  To what is the shape complementary, to the web or the half-shell?
Claim 28 recites the limitation "the barrier layer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Which barrier layer, the first or the second, the half shell or the respective other half shell?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-21 and 25-28 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Balzer et al. (US 2002/0053568) (Balzer).
Balzer discloses a liquid container for a motor vehicle (see paragraph [1]), comprising: a first half-shell that forms an upper shell of the liquid container (see Fig. 1 and 2); and a second half-shell that forms a lower shell of the liquid container (see Fig. 1 and 2), wherein: the half-shells delimit a storage volume for accommodating liquid (see Fig. 1 and 2), the first half-shell has a first support layer and a first barrier layer (outside wall 5 of upper half, see Fig. 5, barrier layer 8, support layers 9), the second half-shell has a second support layer and a second barrier layer (outside wall 5 of lower half, see Fig. 5, barrier layer 8, support layers 9), the first barrier layer is externally situated on a side of the first support layer facing the storage volume (first half-shell, upper shell, internal support layer 9 with external barrier layer 8), and the second barrier layer is internally situated on a side of the second support layer facing the storage volume (second half-shell, lower shell, external support layer 9 with internal barrier layer 8).
Re claims 17 and 18, flip tank upside-down, such that ribs 14 formerly on the lower half as shown in Fig. 2 are situated on upper half, molded elements are reinforcing ribs 14 on the outside layer 5 and on the internal support layer 9, the ribs 14 extending into the storage volume.  Ribs 14 are formed or molded in one-piece with the first support layer.
Re claim 19, in same flipped orientation as for claims 17 and 18, the ribs 14 are situated in the storage volume, provided on the first support layer and no molded elements situated in the storage volume being provided on the barrier layer.
Re claim 20, the plastic of outer support layer 9 of the lower half is locally molded onto a side of the second barrier layer facing away from the support layer.  The plastic of outer support layer 9 of the lower half may be used for attaching molded elements.
Re claim 21, the barrier layer is a one-ply film.
Re claim 25, the first barrier layer and second barrier layer are integrally joined together when the shells are joined (see paragraph [2], shells “are joined together by joining of the materials thereof”, see paragraph [33], lines 7-9, “the two shells portions 2a and 2b are welded together”)).
 Re claim 26, the first barrier layer essentially completely covers the side of the first support layer facing away from the storage volume; and the second barrier layer essentially completely covers the side of the second support layer facing the storage volume.
Re claim 27,  at least one of the half-shells (lower shell) has a web 4b, wherein the web 4b is seated in a form-fit manner in a receptacle 4a of the respective other half-shell (upper shell) that has a complementary shape, at least in sections; and an integral bond (weld) of the half-shells is formed along the web.
Re claim 28, the barrier layer (barrier layer of lower shell) of the half- shell that has the web 4b encloses the web 4b, the barrier layer (barrier layer of lower shell) at least partially covering an end-face side of the web 4b.

Claim(s) 16-26 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jacobson et al. (US 5129544) (Jacobson).
Jacobson discloses a liquid container for a motor vehicle (fuel tank), comprising: a first half-shell that forms an upper shell of the liquid container (see Fig. 1 and 2); and a second half-shell that forms a lower shell of the liquid container (see Fig. 1 and 2), wherein: the half-shells delimit a storage volume for accommodating liquid (see Fig. 1 and 2), the first half-shell has a first support layer 48 and a first barrier layer (46), the second half-shell has a second support layer 42 and a second barrier layer 46, the first barrier layer 46 is externally situated on a side of the first support layer 48 facing the storage volume, and the second barrier layer 46 is internally situated on a side of the second support layer 42 facing the storage volume.  The paragraph beginning in line 61 of column 3 explains that each housing part has a laminated structure 40 shown in Fig. 3 that applies equally to both housing part.
Re claims 17-19, Fig. 2a discloses inwardly extending protrusions which form molded elements formed in one-piece protruding into the storage volume.  The tank can be flipped upside-down and the description for claim 16 would still apply since the laminated structure (Fig. 3) applied equally to both housing parts.  No molded elements are provided on the second barrier layer.
Re claim 22-24, Jacobson discloses that the half-shells in the connecting area are integrally joined together, the first support layer in the connecting area being integrally joined to the second barrier layer and/or the second support layer; and the first barrier layer and the second barrier layer in the connecting area are spaced apart from one another. Also, the first support layer in the connecting area forms a permeation path between the storage volume and the surroundings of the liquid container.  Note the structure of Fig. 2b below.

    PNG
    media_image1.png
    172
    298
    media_image1.png
    Greyscale

Applying the laminated structure disclosure of Fig. 3 to Fig. 2b yields a configuration wherein a top end surface of the laminated structure of flange 20’ abuts a horizontal inner surface of layer 50 of the upside-down or inverted L-shape flange 16’.  Considering that the two innermost layers 50, 48 of the laminated structure act as a support layer, the first support layer (layers 50, 48 of the upper shell and in flange 16’ are horizontally oriented) are bordered by the first barrier layer 46 (horizontally oriented and in flange 16’) at the top and by the second barrier layer 46 (vertically oriented, abutted against inner surface of layer 50, and in flange 20’) at the bottom.  Thus, the first and second barrier layers border the first support layer on both sides.  The permeation path runs in Fig. 2b from the inside upper edge surface of flange 20’, the distal end of the horizontal portion of the inverted L-shape to the left in Fig. 2b through layers 50 and 48 of the inverted L-shaped flange 16’ and downwardly in Fig. 2b through layers 50 and 48 on the vertical extending portion of inverted L-shaped flange 16’ and exiting at the lower end distal surface of the inverted L-shaped flange 16’.
Re claim 23 the length of the permeation path (PP) is greater than or equal to twice the width.  The width of PP is the with of the sum of layers 50 and 48, 50 is at its smallest 0.005 inch (see column 4, lines 41-43), 48 at its smallest 0.020 inch (see column 4, lines 34-37).  Therefore, width is 0.025 inch at its smallest.  Layer 42 at its largest 0.050 (see column 4, lines 11-12), the length of PP traverses a path extending past these respective widths (0.005 inch, 0.020 inch and 0.050 inch) which equals 0.075 inch which is already twice the width of PP of 0.025 inch.
Re claim 24, the length of the permeation path (PP) is greater than either the thickness of the first shell, individually, and greater than the thickness of the second shell, individually.  The length of PP extends horizontally a distance equal to the thickness of the second shell along the end of flange 20’ plus the thickness of layers 50 and 48 of the first shell 16’ plus the length extends vertically or downwardly.

Claim(s) 16, 20, 21, 25, 26 and 30 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ellis (US 2003/0049398).
Ellis discloses a liquid container for a motor vehicle (fuel tank 10), comprising: a first half-shell that forms an upper shell of the liquid container; and a second half-shell that forms a lower shell of the liquid container (see Fig. 1), wherein: the half-shells delimit a storage volume for accommodating liquid (see Fig. 1), the first half-shell has a first support layer and a first barrier layer (see Fig. 2, barrier layer 32, support layers 30, 34), the second half-shell has a second support layer and a second barrier layer (see Fig. 2, barrier layer 32, support layers 30, 34), the first barrier layer is externally situated on a side of the first support layer facing the storage volume (upper shell: internal support layer 30 with external barrier layer 32), and the second barrier layer is internally situated on a side of the second support layer facing the storage volume (lower shell: internal barrier layer 32 with external support layer 34).
Re claim 30, Ellis discloses a method for manufacturing a liquid container, comprising the steps of: injection molding (injection molding as stated in paragraph [22], line 7) of a first half-shell that forms an upper shell of the liquid container, the PRELIMINARY AMENDMENTPage 6 Filing Date: February 27, 2020KAT176first half-shell having a first support layer and a first barrier layer; injection molding (injection molding as stated in paragraph [22], line 7) of a second half-shell that forms a lower shell of the liquid container, the second half-shell having a second support layer and a second barrier layer; and joining (joining of shells as stated in paragraph [24], lines 14-17) the half-shells in such a way that the half-shells delimit a storage volume for accommodating liquid, the first barrier layer being externally situated on a side of the first support layer facing away from the storage volume, and the second barrier layer being internally situated on a side of the second support layer facing the storage volume.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balzer in view of Nickel et al. (US 2012/0140391) (Nickel).
Balzer discloses the web being plastic and the integral bond being a weld.  Balzer fails to disclose that the plastic is laser transparent plastic.  
Claim 29 is a product claim for a liquid container, the method of making the integral bond by laser transmission welding is a process limitation within a product claim, aka. product-by-process limitation, the process limitation doesn’t need to be taught only that the structure of the joint or integral bond is consistent with being made by the process.  The weld formed has a structure that is consistent with a weld formed by a laser transmission welding technique.
Nickel teaches a transparent plastic joined specifically by laser welding such that the plastic must be laser transparent plastic.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the plastic of Balzer to be laser transparent plastic to allow for laser transmission welding or to see flaws, breaks or other inconsistencies either in the materials at the web or integral bond or in the weld, itself.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733